DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 03/09/2022 has been received and considered.
Claims 1-5, 7-9 and 19-26 are pending.
This action is Final.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/19/2021 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, an initialed and dated copy of the Applicant’s IDS form 1449 filed on 11/19/2021 is attached to this office action. 
Response to Arguments
3.	Applicant's arguments filed 03/09/2022 have been fully considered but they are moot in consideration of the newly cited reference below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1, 5, 7, 8, 19, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. US 2009/0327762 A1 to Boudreaux, (hereinafter, “Boudreaux”) in view of US Pub. No. US 2016/0234206 A1 to Tunnell, (hereinafter, “Tunnell”).

As per claim 1, Boudreaux teaches a method of encrypting a plurality of User data, including: 
receiving the plurality of User data from a plurality of User systems (Boudreaux, para. [0018] “Data acquisition device 104 includes a sensor 106 and a controller 108. Sensor 106 is configured to sense identification characteristics (e.g., a fingerprint, bar code, a retina, etc.) from a candidate and output sensed data. For example, sensor 106 can be a fingerprint sensor that outputs sensed fingerprint data. Sensor 106 can be a swipe fingerprint sensor that outputs multiple partial images (i.e., image slices) corresponding to a swiped finger. In alternate embodiments, sensor 106 can be other types of sensors (e.g., retinal sensor, bar code scanner, etc.). The sensed data is transmitted to controller 108 over a sensor link 110.”); 
forming a plurality of One-Time Pads (OTP or OTPs) with the plurality of random number sequence in the plurality of sensitive measurement equipment (Boudreaux, para. [0019] “Controller 108 transmits the sensed data to host 102. Host 102 includes a template generation module 114, a memory 116, a comparison module 118, and an authorization module 120. Template generation module 114 is configured to generate a template based on sensed data received from data acquisition device 104. For example, template generation module 114 may be configured to receive image slices of a fingerprint and generate a fingerprint template by aligning the image slices. Template generation module 114 can align image slices according a variety of techniques.” And para. [0030] “Encryption module 214 encrypts information using a unique and inaccessible key included in controller 208. For example, as shown in FIG. 2, encryption module 214 is coupled to a memory 210. In an embodiment, memory 210 is a persistent and non-volatile memory. In a further embodiment, memory 210 is a one-time programmable memory (OTP) that stores the key.”);
encrypting the plurality of User data via the plurality of OTPs formed with the plurality of random number sequence (Boudreaux, para. [0019] “Controller 108 transmits the sensed data to host 102. Host 102 includes a template generation module 114, a memory 116, a comparison module 118, and an authorization module 120. Template generation module 114 is configured to generate a template based on sensed data received from data acquisition device 104. For example, template generation module 114 may be configured to receive image slices of a fingerprint and generate a fingerprint template by aligning the image slices. Template generation module 114 can align image slices according a variety of techniques.” And para. [0030] “Encryption module 214 encrypts information using a unique and inaccessible key included in controller 208. For example, as shown in FIG. 2, encryption module 214 is coupled to a memory 210. In an embodiment, memory 210 is a persistent and non-volatile memory. In a further embodiment, memory 210 is a one-time programmable memory (OTP) that stores the key.”); and 
storing the encrypted plurality of User data and its identifier (Boudreaux, para. [0040] “the programs executed by controller 208 (e.g., to process the sensed data output by sensor 106) may also be stored in memory 212 and encrypted by encryption module 214 using the key included in controller 208. Furthermore, as described above, the contents of memory 212 can also be signed so as to prevent an individual from altering its contents.” And para. [0043] “Encryption module 214 also encrypts and decrypts communications between data acquisition device 204 and host 102 over host link 220. As described above, the key included in controller 208 is not known outside of controller 208.”).

Boudreaux teaches all the limitations of claim 1 above, however fails to explicitly teach but Tunnell teaches:
requesting a stream of data from a plurality of sensitive measurement equipment measuring a live and continuously random characteristic of a physical source, wherein the stream of data forms a plurality of random number sequence (Tunnell, para. [0129] “microphones and/or microphone arrays on devices 10 could all be “active”, sensing continuously and collaborating with each other continuously. In another embodiment, the sensors 11 and/or the devices 10 could be active for specific period(s) of time. In yet another embodiment, sensors 11 on devices 10 can be discontinuously sampling at various intervals that could be periodic and/or random. In certain embodiments, the sensors 11 may be biometric sensors such as but not limited to face, finger, IRIS, eye, eye corner, scent, heartbeat, skin, in addition to voice and sound.”);
forwarding an encryption key and encrypted data identifier to a User electronically (Tunnell, para. [0038] “When a source (a human user, a physical-object user (such as a robot), a device, a "thing" of the "internet of things," etc.) wishes to gain access to an access-controlled system, or unlock a house, garage, car or safe door, for instance, he/she/it may provide specific credentials that can be input into one or more of the devices…A sensor 11 (e.g., a microphone, a camera, or other sensor, which may be hidden from view in FIG. 1) on one or more of the devices 10 may capture and quantize, digitize or otherwise collect data from the sensor in order to analyze it. Now referred to as "data," this data may be passed between or among devices 10 over a communications path 30 governed by an applicable communications protocol.” And para. [0081] “FIG. 5 identifies other types of data that can be transferred between the devices 10 over communication paths 30, including wake-up and synchronization signals 31, authentication information or scores 32, encryption information 33 and other data types 34 not specifically identified.” And para. [0082] “Multiple devices 10 within a cluster 40 collaborate by communicating with one another to perform collaborative actions. It is readily recognized by anyone familiar with the art that communications techniques employed between devices 10 within clusters 40 may include but not be limited to acoustic, ultrasonic, Bluetooth, BLE (Bluetooth Low Energy), BodyCom (a short range wireless connectivity technology), WiFi, PAN (Personal Area Network), NFC (Near Field Communication), RFID (Radio Frequency Identification) and/or other RF (Radio Frequency) and/or acoustic communications collectively referred to as "communications" herein.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell’s collaborative service across multiple sensors into Boudreaux’s data acquisition module, with a motivation for enhanced collaborative services with multiple sensors to increase confidence in an authentication action (Tunnell, para. [0010]).

As per claim 5, the combination of Boudreaux and Tunnell teaches the method of encrypting for a plurality of User data according to claim 1, wherein the plurality of random number sequence is collected from an Internet of Things device incorporating sensitive measurement equipment for generating the plurality of random number sequence (Tunnell, para. [0038] “When a source (a human user, a physical-object user (such as a robot), a device, a "thing" of the "internet of things," etc.) wishes to gain access to an access-controlled system, or unlock a house, garage, car or safe door, for instance, he/she/it may provide specific credentials that can be input into one or more of the devices…A sensor 11 (e.g., a microphone, a camera, or other sensor, which may be hidden from view in FIG. 1) on one or more of the devices 10 may capture and quantize, digitize or otherwise collect data from the sensor in order to analyze it. Now referred to as "data," this data may be passed between or among devices 10 over a communications path 30 governed by an applicable communications protocol.” And para. [0138] “Multiple devices 10 may collaborate with one another to improve authentication or risk scores. In such instances, each device 10 will respond to another device 10 with its own confidence/authentication/risk score. Alternatively, one device may send "authentication" approval to one or more other (receiving) devices such that the receiving devices will know who/what has access to which devices or services within the "internet of things."”).

As per claim 7, the combination of Boudreaux and Tunnell teaches the method of encrypting a plurality of User data according to claim 1, including storing the encrypted plurality of User data and its identifier in an offline server (Tunnell, para. [0131] “Devices within a collaborative cluster may not only be idle, but semi-passive, where a device is completely passive (e.g. OFF) in an idle state, but utilizes a battery after it is awakened from a passive state. In such instances, the wake-up signal will wake-up the semi-passive device where the semi-passive device utilizes an internal power source to continue operation. In other embodiments, devices within a collaborative cluster may not only be idle or semi-passive, but completely passive. In such instances, the wake-up signal will not only wake-up the passive device, but also then harvest power from the wake-up signal and/or other energy sources to continue operation. Thus, in two non-limiting examples, a battery powers the semi-passive device after wake-up, or the passive device is powered by harvesting energy from the wake-up signal.”).

As per claim 8, the combination of Boudreaux and Tunnell teaches the method of encrypting a plurality of User data according to claim 1, including storing the encrypted plurality of User data and its identifier in a cloud server (Tunnell, para. [0114] “Once training of the model(s) has been performed, a common model 53 can then be distributed to each device 10 to perform recognition locally on the device 10, remotely on a server 13 (see FIG. 12) or a cloud, or in some cases, distributed across multiple devices 10 within a collaborative cluster.”).

As per claim 19, Boudreaux teaches an One-Time Pad (OTP) encryption system for encrypting a plurality of User data, comprising: 
a User equipment for generating the plurality of User data (Boudreaux, para. [0018] “Data acquisition device 104 includes a sensor 106 and a controller 108. Sensor 106 is configured to sense identification characteristics (e.g., a fingerprint, bar code, a retina, etc.) from a candidate and output sensed data. For example, sensor 106 can be a fingerprint sensor that outputs sensed fingerprint data. Sensor 106 can be a swipe fingerprint sensor that outputs multiple partial images (i.e., image slices) corresponding to a swiped finger. In alternate embodiments, sensor 106 can be other types of sensors (e.g., retinal sensor, bar code scanner, etc.). The sensed data is transmitted to controller 108 over a sensor link 110.”); 
an encryption equipment for receiving and encrypting the plurality of User data (Boudreaux, para. [0019] “Controller 108 transmits the sensed data to host 102. Host 102 includes a template generation module 114, a memory 116, a comparison module 118, and an authorization module 120. Template generation module 114 is configured to generate a template based on sensed data received from data acquisition device 104. For example, template generation module 114 may be configured to receive image slices of a fingerprint and generate a fingerprint template by aligning the image slices. Template generation module 114 can align image slices according a variety of techniques.” And para. [0030] “Encryption module 214 encrypts information using a unique and inaccessible key included in controller 208. For example, as shown in FIG. 2, encryption module 214 is coupled to a memory 210. In an embodiment, memory 210 is a persistent and non-volatile memory. In a further embodiment, memory 210 is a one-time programmable memory (OTP) that stores the key.”); 
forming a plurality of One-Time Pads (OTP or OTPs) with the plurality of random number sequence (Boudreaux, para. [0032] “the key included in controller 208 can also be also inaccessible. For example, such a key that can be cryptographically random and not recorded. A cryptographically random key is a key that cannot be determined based a characteristic (e.g., a serial number) of controller 208.” And para. [0037] “memory 210 may be replaced with circuitry (not shown) used to extract a random, but constant, number from the uncertainty associated with the die that controller 208 is formed on. Since the circuitry used to extract the key is formed in controller 208, such a key is also included in controller 208 as a result of a manufacturing step used to form controller 208.”), and 
sending the plurality of OTPs to the encryption equipment for encrypting the plurality of User data; a storage system for storing the encrypted plurality of User data and its identifier (Boudreaux, para. [0040] “the programs executed by controller 208 (e.g., to process the sensed data output by sensor 106) may also be stored in memory 212 and encrypted by encryption module 214 using the key included in controller 208. Furthermore, as described above, the contents of memory 212 can also be signed so as to prevent an individual from altering its contents.” And para. [0043] “Encryption module 214 also encrypts and decrypts communications between data acquisition device 204 and host 102 over host link 220. As described above, the key included in controller 208 is not known outside of controller 208.”).
Boudreaux teaches all the limitations of claim 19 above, however fails to explicitly teach but Tunnell teaches:
a sensitive measurement equipment for measuring random stream of a live and continuously random characteristic of a physical source to generate a plurality of random number sequence (Tunnell, para. [0129] “microphones and/or microphone arrays on devices 10 could all be “active”, sensing continuously and collaborating with each other continuously. In another embodiment, the sensors 11 and/or the devices 10 could be active for specific period(s) of time. In yet another embodiment, sensors 11 on devices 10 can be discontinuously sampling at various intervals that could be periodic and/or random. In certain embodiments, the sensors 11 may be biometric sensors such as but not limited to face, finger, IRIS, eye, eye corner, scent, heartbeat, skin, in addition to voice and sound.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tunnell’s collaborative service across multiple sensors into Boudreaux’s data acquisition module, with a motivation for enhanced collaborative services with multiple sensors to increase confidence in an authentication action (Tunnell, para. [0010]).
As per claim 23, the combination of Boudreaux and Tunnell teach the OTP encryption system for encrypting a plurality of User data according to claim 19, wherein the sensitive measurement equipment is implemented in an Internet of Things platform (Tunnell, para. [0038] “When a source (a human user, a physical-object user (such as a robot), a device, a "thing" of the "internet of things," etc.) wishes to gain access to an access-controlled system, or unlock a house, garage, car or safe door, for instance, he/she/it may provide specific credentials that can be input into one or more of the devices…A sensor 11 (e.g., a microphone, a camera, or other sensor, which may be hidden from view in FIG. 1) on one or more of the devices 10 may capture and quantize, digitize or otherwise collect data from the sensor in order to analyze it. Now referred to as "data," this data may be passed between or among devices 10 over a communications path 30 governed by an applicable communications protocol.” And para. [0138] “Multiple devices 10 may collaborate with one another to improve authentication or risk scores. In such instances, each device 10 will respond to another device 10 with its own confidence/authentication/risk score. Alternatively, one device may send "authentication" approval to one or more other (receiving) devices such that the receiving devices will know who/what has access to which devices or services within the "internet of things."”).

As per claim 24, the combination of Boudreaux and Tunnell teach the OTP encryption system for encrypting a plurality of User data according to claim 19, further comprises an offline server for storing the encrypted plurality of User data and its identifier (Tunnell, para. [0131] “Devices within a collaborative cluster may not only be idle, but semi-passive, where a device is completely passive (e.g. OFF) in an idle state, but utilizes a battery after it is awakened from a passive state. In such instances, the wake-up signal will wake-up the semi-passive device where the semi-passive device utilizes an internal power source to continue operation. In other embodiments, devices within a collaborative cluster may not only be idle or semi-passive, but completely passive. In such instances, the wake-up signal will not only wake-up the passive device, but also then harvest power from the wake-up signal and/or other energy sources to continue operation. Thus, in two non-limiting examples, a battery powers the semi-passive device after wake-up, or the passive device is powered by harvesting energy from the wake-up signal.”).

As per claim 25, the combination of Boudreaux and Tunnell teach the OTP encryption system for encrypting a plurality of User data according to claim 19, further comprises a cloud server for storing the encrypted plurality of User data and its identifier (Tunnell, para. [0114] “Once training of the model(s) has been performed, a common model 53 can then be distributed to each device 10 to perform recognition locally on the device 10, remotely on a server 13 (see FIG. 12) or a cloud, or in some cases, distributed across multiple devices 10 within a collaborative cluster.”).

5.	Claims 2-4 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux in view of Tunnell, as disclosed above, in further view of US Pub No. US 2015/0355245 A1 to Ordanis, (hereinafter, “Ordanis”).

As per claim 2, the combination of Boudreaux and Tunnell teach the method of encrypting for a plurality of User data according to claim 1, however fail to explicitly teach but Ordanis teaches: wherein the plurality of random number sequence is electrical energy measurement data (Ordanis, para. [0028] “The node sensors 12 may for example include any number of electrical sensors, heat sensors, vibration sensors and/or pulse sensors, depending upon the particular network or equipment being monitored. In the preferred embodiments the system comprises at least one ampere sensor configured to produce an output analog signal used in the process of measuring the amperes in one of the AC electrical load conductors, comprising an inductor having at least one complete electrical turn in inductive communication with the load conductor, and at least one voltage sensor configured to produce an output analog signal used in the process of measuring the voltage difference between one voltage phase element and a common reference point shared by all voltage phase elements (in double or multiphase systems) such as a neutral wire.”)
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ordanis’s monitoring and analysis of sensor data into Tunnell’s collaborative service across multiple sensors and Boudreaux’s data acquisition module, with a motivation to provide a versatile, safe and secure method of collecting, transferring and displaying electrical supply and usage data (Ordanis, para. [0016]).

As per claim 3, the combination of Boudreaux and Tunnell teach the method of encrypting for a plurality of User data according to claim 1, however fail to explicitly teach but Ordanis teaches: wherein the plurality of random number sequence is radiation measurement data (Ordanis, para. [0030] “at least one sensor 12 designed to provide at least one signal representative of a non-electrical measurement, for example the motion of an object in a space, speed of an object, mass of an object, volume and direction of fluid flowing, temperature, humidity, pressure, air quality, percentage content of a gaseous substance, radiation level, pH of a liquid, level of a fluid in a tank, etc.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ordanis’s monitoring and analysis of sensor data into Tunnell’s collaborative service across multiple sensors and Boudreaux’s data acquisition module, with a motivation to provide a versatile, safe and secure method of collecting, transferring and displaying electrical supply and usage data (Ordanis, para. [0016]).

As per claim 4, the combination of Boudreaux and Tunnell teach the method of encrypting for a plurality of User data according to claim 1, however fail to explicitly teach but Ordanis teaches: wherein the plurality of random number sequence is solar energy measurement data (Ordanis, para. [0054] “In addition to the internal data collected and stored by the network server 30, the system of the invention may analyze electrical measurements derived from the sensors 12 taking into account data from at least one external source. External sources may for example comprise weather data, percentage data relating energy consumption of monitored loads (or sources) to the total electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc., the total amount of greenhouse gases (by gas type) released into the atmosphere for each Watt Hour of electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc. The system allows users to query both the stored electrical measurement data and such external data, preferably using a customizable and configurable user interface.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ordanis’s monitoring and analysis of sensor data into Tunnell’s collaborative service across multiple sensors and Boudreaux’s data acquisition module, with a motivation to provide a versatile, safe and secure method of collecting, transferring and displaying electrical supply and usage data (Ordanis, para. [0016]).

As per claim 20, the combination of Boudreaux and Tunnell teach the OTP encryption system for encrypting a plurality of User data according to claim 19, however fail to explicitly teach but Ordanis teaches: wherein the sensitive measurement equipment is an electrical energy measuring device (Ordanis, para. [0028] “The node sensors 12 may for example include any number of electrical sensors, heat sensors, vibration sensors and/or pulse sensors, depending upon the particular network or equipment being monitored. In the preferred embodiments the system comprises at least one ampere sensor configured to produce an output analog signal used in the process of measuring the amperes in one of the AC electrical load conductors, comprising an inductor having at least one complete electrical turn in inductive communication with the load conductor, and at least one voltage sensor configured to produce an output analog signal used in the process of measuring the voltage difference between one voltage phase element and a common reference point shared by all voltage phase elements (in double or multiphase systems) such as a neutral wire.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ordanis’s monitoring and analysis of sensor data into Tunnell’s collaborative service across multiple sensors and Boudreaux’s data acquisition module, with a motivation to provide a versatile, safe and secure method of collecting, transferring and displaying electrical supply and usage data (Ordanis, para. [0016]).

As per claim 21, the combination of Boudreaux and Tunnell teach the OTP encryption system for encrypting a plurality of User data according to claim 19, however fail to explicitly teach but Ordanis teaches:  wherein the sensitive measurement equipment is a radiation measuring device (Ordanis, para. [0030] “at least one sensor 12 designed to provide at least one signal representative of a non-electrical measurement, for example the motion of an object in a space, speed of an object, mass of an object, volume and direction of fluid flowing, temperature, humidity, pressure, air quality, percentage content of a gaseous substance, radiation level, pH of a liquid, level of a fluid in a tank, etc.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ordanis’s monitoring and analysis of sensor data into Tunnell’s collaborative service across multiple sensors and Boudreaux’s data acquisition module, with a motivation to provide a versatile, safe and secure method of collecting, transferring and displaying electrical supply and usage data (Ordanis, para. [0016]).

As per claim 22, the combination of Boudreaux and Tunnell teach the OTP encryption system for encrypting a plurality of User data according to claim 19, however fail to explicitly teach but Ordanis teaches:  OTP encryption system for encrypting a plurality of User data according to claim 19, wherein the sensitive measurement equipment is a solar energy measuring device (Ordanis, para. [0054] “In addition to the internal data collected and stored by the network server 30, the system of the invention may analyze electrical measurements derived from the sensors 12 taking into account data from at least one external source. External sources may for example comprise weather data, percentage data relating energy consumption of monitored loads (or sources) to the total electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc., the total amount of greenhouse gases (by gas type) released into the atmosphere for each Watt Hour of electrical energy produced from sources such as hydro, nuclear, coal, natural gas, wind, solar, bio-fuel etc. The system allows users to query both the stored electrical measurement data and such external data, preferably using a customizable and configurable user interface.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ordanis’s monitoring and analysis of sensor data into Tunnell’s collaborative service across multiple sensors and Boudreaux’s data acquisition module, with a motivation to provide a versatile, safe and secure method of collecting, transferring and displaying electrical supply and usage data (Ordanis, para. [0016]).

6.	Claims 9 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Boudreaux in view of Tunnell, as disclosed above, in further view of US Pub. No. US 2017/0232300 A1 to Tran, (hereinafter, “Tran”).

As per claim 9, the combination of Boudreaux and Tunnell teaches the method of encrypting a plurality of User data according to claim 1, however fails to explicitly teach but Tran teaches: including storing the encrypted plurality of User data and its identifier in a block chain server (Tran, para. [0983] “FIGS. 14I-14J show exemplary blockchain energy delivery system that can service IOT robots and households using smart contracts, among others… A power packet is a voltage wave, with a header, a payload with blockchain ID, and a footer.” And para. [0989] “the systems and methods of the system provide for automated remote updating of active grid elements via communications through the network with the Coordinator(s), including but not limited to software, firmware, chipsets, kernels…The updating is for purposes of PSV, PTB, or ability to know the health and/or status of any active grid elements within any zone within the electric power grid. Thus, the systems and methods of the system provide for automatic updating of any and all active grid elements by remote server or dedicated device(s), through Coordinator(s) and/or directly to active grid elements that affect any aspect of updating of active grid elements relating to software, firmware, rules, metrology, ASICs, chipsets, machine code, operating systems, and combinations thereof. Furthermore, active grid elements may be updated for improved or increased accuracy of active grid elements to qualify PSV and PTB associated therewith. Also, the system provides for active grid elements with smart cross-communication that provide for at least one active grid element to transmit commands to at least one other active grid element within the network associated with the electric power grid.”).

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trans’s Internet of Things sensor smart contract system into Tunnell’s collaborative service across multiple sensors and Boudreaux’s data acquisition module, with a motivation to improve security and protect the IoT sensor system from fraudulent or harmful activities (Tran, para. [0002]).

As per claim 26, the combination of Boudreaux and Tunnell teach the OTP encryption system for encrypting a plurality of User data according to claim 19, however fail to explicitly teach but Tran teaches: further comprises an immutable ledger server for storing the encrypted plurality of User data and its identifier (Tran, para. [0983] “FIGS. 14I-14J show exemplary blockchain energy delivery system that can service IOT robots and households using smart contracts, among others… A power packet is a voltage wave, with a header, a payload with blockchain ID, and a footer.” And para. [0989] “the systems and methods of the system provide for automated remote updating of active grid elements via communications through the network with the Coordinator(s), including but not limited to software, firmware, chipsets, kernels…The updating is for purposes of PSV, PTB, or ability to know the health and/or status of any active grid elements within any zone within the electric power grid. Thus, the systems and methods of the system provide for automatic updating of any and all active grid elements by remote server or dedicated device(s), through Coordinator(s) and/or directly to active grid elements that affect any aspect of updating of active grid elements relating to software, firmware, rules, metrology, ASICs, chipsets, machine code, operating systems, and combinations thereof. Furthermore, active grid elements may be updated for improved or increased accuracy of active grid elements to qualify PSV and PTB associated therewith. Also, the system provides for active grid elements with smart cross-communication that provide for at least one active grid element to transmit commands to at least one other active grid element within the network associated with the electric power grid.”).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Trans’s Internet of Things sensor smart contract system into Tunnell’s collaborative service across multiple sensors and Boudreaux’s data acquisition module, with a motivation to improve security and protect the IoT sensor system from fraudulent or harmful activities (Tran, para. [0002]).


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170033925 A1 – Secured communication system using one-time pads.
US 20150186658 A1 – Generating digital signatures.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHA P TAFAGHODI whose telephone number is (571)272-5199.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHA PIYADEHGHIBI TAFAGHODI/Examiner, Art Unit 2437                                                                                                                                                                                                        
/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437